Citation Nr: 0300617	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active military service from August 1943 
to March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Winston-Salem, NC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issue decided herein have 
been obtained.  

2.  The appellant is not a combat veteran.  

3.  Entitlement to service connection for PTSD was denied 
by the Board in September 1991 and again by the RO in an 
unappealed rating action dated in December 1991.  

4.  Evidence received since December 1991 is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen 
a claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001)( 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The rule is effective November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions 
implementing the VCAA are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by VA as of that date.  66 Fed. Reg. 45,620, 
45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  It does not apply to the appellant's 
claim to reopen, which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance 
is provided by 38 U.S.C. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  
Because VA has no authority to make these provisions 
retroactively effective, they are applicable to any claim 
to reopen a finally decided claim received on or after the 
date of the rule's final publication, August 29, 2001.  66 
Fed. Reg. 45,620, 45,629.  They are not applicable to the 
appellant's claim to reopen, which was received long 
before that date.  

The record reflects that the RO has informed the appellant 
of the evidence and information needed to substantiate the 
claim to reopen through letters, the statement of the case 
and supplements thereto.  The RO has also informed the 
appellant of the provisions of the VCAA.  See, e.g., the 
RO's letter to the appellant dated August 27, 2001.  In 
addition, the RO has informed the appellant of the 
information needed from him to enable the RO to obtain 
evidence on his behalf.  The RO has obtained all 
identified, available evidence pertinent to the claim to 
reopen.  Neither the appellant nor his representative has 
identified any additional evidence or information which 
could be obtained to substantiate the claim to reopen, and 
the Board is also unaware of any such outstanding evidence 
or information.  In an August 2002 letter, the appellant 
has specifically stated that he has no further information 
or comments to make at this time.  

In sum, the facts pertinent to this claim to reopen have 
been properly developed, and no further action is required 
to comply with the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
claim to reopen.  

II.  Analysis

Entitlement to service connection for PTSD was initially 
denied by the Board in a decision entered in September 
1991.  The evidence of record at that time indicated that 
the appellant had not received any awards or decorations 
indicating combat with the enemy during his World War II 
military service.  The only decorations or citations 
recorded in the official service records were the Good 
Conduct Ribbon, and the European African Middle Eastern 
Theatre Ribbon.  

The service medical records indicate that, on June 24, 
1944, the appellant was seen at a field aid station in 
Normandy, France, for anxiety and returned to duty.  The 
appellant then sustained an accidental injury to his left 
knee on August 2, 1944, when a 20 millimeter gun fell on 
him, but it was specified in the official medical records 
that the appellant was "Not a battle casualty" and that he 
was "Not entitled to [the] Purple Heart" for this injury.  
On August 4, 1944, the appellant's reported left knee 
symptoms were said to be in excess of the clinical 
findings, leading to a clinical impression of an anxiety 
state.  The appellant was evacuated to a hospital in 
England, where his left knee injury failed to respond 
satisfactorily to rehabilitation therapy, and he was 
eventually medically discharged from service in March 1945 
because he was unable to fulfill the minimum physical 
standards for further service.  The Certificate of 
Disability for Discharge issued by a Board of Medical 
Officers in March 1945 mentions only the left knee injury 
as the basis for the appellant's medical discharge from 
service; no mention is made of any psychiatric problems or 
disability.  

A VA outpatient visit in June 1949 resulted in a reported 
clinical impression of functional gastro-intestinal 
complaints and an anxiety state, neither of which was said 
to be related to service in any way.  

After the appellant filed a claim seeking service 
connection for PTSD in February 1988, a diagnosis of PTSD 
was reported in several VA outpatient records dating from 
February and March 1988 and on a VA examination of the 
appellant in January 1989.  These diagnoses were based 
upon the appellant's uncorroborated allegations of 
participation in the D-Day invasion of Normandy, of being 
wounded in combat, and of witnessing unspecified 
atrocities; together with his complaint of "nerves" since 
his service in Normandy.  

The service department certified in November 1989 that the 
appellant's unit (the 92nd Replacement Battalion) had 
arrived at Utah Beach in Normandy, France, on June 11, 
1944 (five days after D-Day), but was unable to confirm 
the appellant's stories that he had been wounded in 
action.  The service department also supplied a history of 
the appellant's unit which described the unit's movements 
from April 1944 through March 1945, including its landing 
on Utah Beach on June 11, 1944, and then moving to a 
bivouac area at Boutteville, France, on the same day, 
where it remained until August 4, 1944 (two days after the 
appellant's accidental injury).  These unit records 
reflect no mention of combat with the enemy during this 
time period.  

The Board's denial of the PTSD claim in September 1991 was 
based upon a finding that stressors which would support a 
diagnosis of PTSD were not shown.  

In November 1991, the appellant submitted a copy of a 
medical record pertaining to his treatment at the 
emergency room of a private hospital in July 1949 for 
abdominal complaints, in which he said that he was a very 
nervous person and that he had previously been told that 
his abdominal trouble was due to nervousness.  

By unappealed rating action dated in December 1991, the RO 
held that new and material evidence had not been submitted 
to reopen the claim seeking service connection for PTSD.  

Generally, a claim which has been denied in an unappealed 
RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
prior holdings in Justus and Evans that the credibility of 
the evidence is to be presumed was not altered by the 
Federal Circuit decision in Hodge.

In support of the current attempt to reopen this claim, 
extensive VA medical records dating from 1979 to 2002 have 
been obtained.  These records sometimes reflect a history 
of PTSD, as given by the appellant, but the most recent 
medical treatment records do not continue this old 
diagnosis.  Instead, with one exception discussed below, 
psychiatric diagnoses of anxiety, depression, dysthymic 
disorder, generalized anxiety disorder, somatic disorder, 
and obsessive-compulsive disorder are reflected by the 
more recent VA medical treatment records.  These VA 
medical records also indicate that the appellant has 
repeatedly refused to even consider a psychiatric referral 
for treatment of his problems despite the urging of 
several of his treating physicians, maintaining that all 
of his current medical problems are physical in nature.  
See, e.g., VA outpatient treatment records dated June 1, 
1998.  

The appellant has submitted a VA outpatient treatment 
record dated February 22, 2001, in which a VA physician 
stated that, based upon a long discussion with the 
appellant about his war-time experiences, "I have no doubt 
that the patient has PTSD symptoms related to his 
participation in the invasion of Omaha and subsequent 
battles in France."  It should be pointed out that neither 
the appellant nor his unit (which landed on Utah Beach) 
has ever been placed anywhere near Omaha Beach by 
competent, objective evidence; and that the appellant's 
contentions about participating in the Normandy Invasion 
and in subsequent "battles in France" are likewise 
uncorroborated, thereby vitiating and essentially negating 
the reliability of this medical opinion.  

In 1995, the appellant also submitted a full-length black-
and-white photo which allegedly shows him wearing the 
ribbon for the Purple Heart Medal.  This photo is too 
blurry to confirm the identity of any of the ribbons worn 
by the subject, who is not otherwise identified.  

The appellant has also submitted several articles and maps 
describing in general terms the Normandy invasion and 
subsequent campaign.  None of this information 
corroborates in any way the appellant's specific 
contentions concerning his own combat experiences and 
stressors.  

The appellant has also submitted evidence concerning an 
officer in another unit, the 818th TD Battalion, who 
received the Purple Heart Medal for wounds received in 
action on January 17, 1945.  It is known that this 
officer's unit did not arrive in Normandy until July 14, 
1944, and it was located miles away from the appellant's 
unit in Boutteville when he was injured on August 2, 1944.  
Unfortunately, this officer is now deceased and is 
therefore unable to corroborate any of the appellant's 
contentions concerning his own combat experiences and 
alleged award of the Purple Heart.  

None of the new evidence received since December 1991 
corroborates the appellant's contentions concerning his 
combat-related stressors.  Since the appellant is not 
shown to have engaged in combat with the enemy, such 
corroboration is essential to establish the existence of 
the claimed stressors.  See 38 C.F.R. § 3.304.  In the 
absence of verified stressors, any diagnosis of PTSD based 
upon those claimed stressors is of no probative value.  

Furthermore, all of the reported diagnoses of PTSD have 
been based upon the appellant's uncorroborated account of 
combat-related stressors.  Otherwise, the medical evidence 
of record indicates that his current psychiatric problems 
are not due to PTSD or related to service in any way.  

The appellant is currently 82 years old.  He appears to 
sincerely believe that the combat-related stressors which 
he has described actually occurred.  However, his memory 
at this late date is shown to be faulty concerning several 
details, including which of the Normandy beaches he 
actually landed on; and more importantly contemporary 
service records, including the service medical records, 
flatly contradict his account of participating in the 
Normandy Invasion (he did not arrive in Normandy until at 
least June 11, five days after D-Day), and of being 
wounded in combat and receiving the Purple Heart (he was 
accidentally injured on August 2, 1944, and was clearly 
classified at that time as "Not a battle casualty" and 
"Not entitled to [the] Purple Heart.")  Nothing received 
since December 1991 challenges the credibility and 
probative value of the unfavorable contents of the 
official service records.  The new evidence received since 
December 1991 does not remedy any of the fatal defects in 
the appellant's claim, as initially pointed out by the 
Board in its September 1991 decision.  This new evidence 
is therefore not so significant by itself or in the 
context of the evidence previously of record that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim will not be reopened.  


ORDER

New and material evidence not having been received, 
reopening of the claim seeking service connection for PTSD 
is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

